Citation Nr: 0721707	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to service-connected disabilities.  

2.  Entitlement to a disability rating in excess of 10 
percent for the post operative residuals of a medal 
meniscectomy of the left knee, with arthritis and loss of 
range of motion.  

3.  Entitlement to a compensable disability rating for 
degenerative joint disease of the right knee.  

4.  Entitlement to a disability rating in excess of 10 
percent for hypertension with a history of bradycardia and 
tachycardia.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  



WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and D. W.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1972 to September 1975, April 1979 to April 1981, and 
September 1988 to October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  An April 2004 rating decision continued a 10 
percent rating for the service-connected left knee 
disability.  In July 2004, the RO continued a 10 percent 
rating for hypertension and denied service connection for 
depression secondary to service-connected disabilities.  

In January 2005, the RO denied service connection for 
depression secondary to service-connected disabilities 
because evidence submitted was not new and material.  The 
rating document failed to explain why new and material 
evidence was needed to reopen the claim.  Review of the 
record discloses that a timely notice of disagreement with 
the July 2004 denial of service connection for depression was 
received by the RO in August 2004.  In March 2005, the 
veteran was sent an appropriate statement of the case that 
analyzed the depression claim on a de novo basis, without 
requiring new and material evidence to reopen the claim.  

A September 2005 rating decision continued a noncompensable 
rating for degenerative joint disease of the right knee and 
denied TDIU.  

In December 2006, the veteran certified that he was appealing 
for service connection for depression, as well as the claims 
involving his left and right knees and hypertension with 
bradycardia and tachycardia, and his TDIU claim.  He 
requested that all other issues on appeal be withdrawn.  

The left and right knee and TDIU ratings are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has a depressive disorder as the result of 
his service-connected physical disabilities.  

2.  The service-connected hypertension is controlled by 
medication and does not result in a diastolic blood pressure 
predominantly 110 or more, or a systolic pressure of 200 or 
more.  Heart rate has been within normal limits, without 
sustained arrhythmia.  


CONCLUSIONS OF LAW

1.  A depressive disorder is proximately due to and the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(2006).  

2.  The criteria for an increased evaluation for the service-
connected hypertension with a history of bradycardia and 
tachycardia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 7101 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

This decision consolidates the veteran's several outstanding 
claims.  Because the veteran filed several claims, there are 
several notice letters followed by several rating decisions 
by the RO.  In correspondence dated in November 2003 (left 
knee), June 2004 (depression and hypertension), August, 
September, and October 2004 (depression and other issues) and 
April 2005 (right knee and TDIU), the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for increased ratings and for secondary service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.  
These notice letters were sent to the veteran before the 
various initial rating decisions denying the claims.  Also, 
the AOJ subsequently readjudicated the claims, based on all 
the evidence, in February 2006 and November 2006, without 
taint from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claims and late notice did not affect the essential 
fairness of the decision.  

The notice required in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) was sent to the veteran in December 2006.  In 
effectuating the grant of service connection herein, the RO 
will have further opportunity to notify the veteran of his 
right to appeal the rating and effective date.  As to the 
claim denied in this decision, any question as to the 
effective date is moot, and there can be no failure to notify 
prejudicial to the veteran.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  Social Security 
Administration records have been obtained.  The veteran has 
been medically evaluated in conjunction with his claims, and 
all required medical opinions have been sought.  

Service Connection for Depression

The veteran seeks service connection for depression.  In 
order to establish service connection on a direct or primary 
basis, three elements must be established.  There must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2006); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  In 
this case, the veteran does not claim, and the evidence does 
not show, that his depression began in service.  Rather, he 
contends that his service-connected physical disabilities 
caused his depression.  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Secondary 
service connection requires evidence of a connection to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  An appellant's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2006); see also Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

In March 2002, the veteran filed a claim asserting that the 
disability from his service-connected foot, knee and hand 
disabilities had worsened.  

In a letter dated in November 2003, the veteran's immediate 
supervisor reported that he had been employed for the past 5 
years.  He had originally been hired as a full time truck 
driver and was a valuable and dependable employee.  For the 
last 2 years, he had to start working part time.  He had been 
having problems with his hands and it was decided to keep him 
as a temporary employee as long as feasible.  He was 
currently working inside a warehouse with limited duties due 
to his medical condition, although how long that could 
continue was questionable.  

VA clinical notes, as well as the report of a Social Security 
Administration comprehensive mental status examination 
discuss the manifestations of the veteran's depression 
without addressing its causes.  There are several 
evaluations, including VA examinations in June 2004, April 
2005 and October 2006, which diagnosed a depressive disorder 
due to general medical condition, without specifying the 
impact of the service-connected disabilities.  

The report of the February 2005 VA mental examination shows 
the veteran retired in 1996 after 20 years service.  After 
service, he worked in a warehouse and driving a truck, but 
had to retire due to problems with his hands and knees.  He 
had not been gainfully employed since approximately May 2004.  
He experienced a major stressor in 2000 when his 21 year-old 
son was killed in a motor vehicle accident.  He had an acute 
grief reaction at the time but stated that he got through it.  
One or two years later, he began experiencing more persistent 
depressive symptomatology.  In 2002, his primary care 
provider started him on medication.  In June 2004, he was 
referred to the mental health clinic at the VA medical 
center.  The veteran's wife had not been able to work since 
surgery in early 2004.  

On mental status examination, the veteran was noted to be 
neatly, but casually dressed.  He walked with a slight limp.  
No abnormal movements were noted during the interview, but he 
became mildly agitated when describing his current 
psychological state.  Speech was normal.  He was alert and 
oriented.  There was no impairment of thought or 
communication.  His mood was described as depressed, but not 
as bad as it was.  His affect was clearly dysphoric.  He 
became slightly tearful when discussing the way his life had 
turned out in recent years.  He denied suicidal intention 
though he had had violent thoughts, without intent or plan, 
towards VA in general.  There was no evidence of illogical or 
delusional thought.  Judgment was adequate.  Insight was 
equivocal.  Memory for recent and remote events was good.  
The impression was a major depressive disorder in partial 
remission.  The Global Assessment of Functioning (GAF) was 
60.  

The examiner discussed the case further, concluding that the 
veteran had a history of a major depressive disorder which 
was currently in partial remission, though he continued to 
have some depressive symptoms.  The examiner wrote that while 
his son's death may have been a factor in the initiation of 
symptomatology, it seemed clear from the history that his 
inability to maintain adequate income because of persistent 
physical problems, and his disappointment that his retirement 
had not turned out as he had anticipated, played a major role 
in the depressive syndrome.  While the depression was not the 
direct physiologic consequence of the medical problems (as in 
depression due to general medical condition) the medical 
problems appeared to be a significant contributing factor.  
The condition resulted in mild to moderate levels of social 
and industrial impairment.  The primary disability appeared 
to be from physical problems.  

On the June 2005 VA mental examination, the file was reviewed 
and it was noted that the first and only positive depression 
screen was following his son's death.  He had been followed 
at the VA clinic since 2004 and treated with medication and 
supportive psychotherapy, with an overall improvement in his 
mood disorder.  He reported current symptoms of an 
intermittent depressed mood, inability to participate in 
physical activities secondary to somatic limitations, low 
self-esteem, and guilt.  His disability was considered to be 
mild with minimal impairment in social functioning.  He had 
not been able to work since November 2003 because of physical 
disability.  As a result, there had been no specific 
industrial impact from his mental health symptoms.  Post 
military stressors were noted to be the death of his 21 year-
old son in 2000, from a motor vehicle accident, and the loss 
of income from not being able to work.  The veteran's various 
medical conditions were reviewed.  He wore a brace on his 
left lower extremity and used a cane to assist with walking.  

On mental status examination, the veteran was alert and 
oriented to time, place and person.  He was casually dressed 
and well groomed.  He was cooperative and attentive, without 
guarding or evasiveness.  Psychomotor activity was slow.  Eye 
contact was adequate.  The veteran described his mood as 
pleasant most of the time.  His affect was pleasant and 
appropriate to speech content and stated mood.  Speech was 
normal in amount, rate, and rhythm.  Thought processes were 
goal directed and coherent.  There was no evidence of 
obsessions or compulsions.  He denied suicidal or homicidal 
ideation or plan.  He also denied auditory or visual 
hallucinations.  Memory was grossly intact for recent and 
remote memory.  Abstraction was normal.  Insight was limited.  
As to judgment, the veteran appeared able to protect himself 
from common dangers.  The impression was a depressive 
disorder not otherwise specified.  

The examiner discussed the veteran's problem.  The veteran 
met the criteria for a depressive disorder not otherwise 
specified.  The criteria for a diagnoses of major depressive 
disorder and depressive disorder due to general medical 
condition were not met.  Based on the available clinical 
information, the veteran appeared to experience recurrent 
brief depressive episodes that lasted a few days at a time 
and then resolved.  That chronic condition had occurred since 
2002.  It was noted that the veteran suffered from multiple 
somatic problems.  The examiner was unable to relate the 
veteran's mood disorder to his service-connected 
disabilities.  Based on the available clinical information, 
the mood disorder began with the death of the veteran's son 
in 2000.  Although he had been service-connected for multiple 
somatic problems for several years, the first time the mood 
disorder was reported was in 2002.  A clinical note from 
February 2002 reported a positive depression screen secondary 
to his son's death.  That was the first and only documented 
positive depression screen.  The rest of the depression 
screens were negative.  The examiner wrote that, in other 
words, there was no documented evidence that the non-service-
connected problem (depression) was caused by or aggravated by 
his service-connected disabilities.  

The examiner assigned a GAF score of 70, which he explained 
reflected mild impairment in social functioning.  The veteran 
had not been able to work since November 2003 because of 
physical disability.  As a result, there had been no specific 
industrial impact from mental health symptoms over the years.  
There was no history of employment difficulties secondary to 
mental illness.  The mental status findings did not 
demonstrate any limitations that would preclude employment.  
There was no observable impairment in thought processes or 
communication.  There were transient and expectable reactions 
to psychosocial stressors.  His overall quality of life 
appeared to be compromised secondary to somatic problems, not 
mental health problems.  

In June 2005, the veteran gave sworn testimony to a decision 
review officer at the RO.  The veteran reported that he had 
had crying spells for no reason and was currently on 
medication.  He testified of feeling bad because of his 
inability to work.  

In August 2006, a VA physician wrote that the veteran had 
been seen regularly in the mental health out-patient clinic 
at the VA medical center for years.  He continued to have 
depressive symptoms that were severe and impaired him 
socially and mentally.  It was the doctor's opinion that the 
veteran's depression was at least as likely as not part and 
partial (sic) (or secondary to) his service-connected 
disabilities.  

Conclusion

The only competent medical evidence against the claim is 
found in the report of the June 2005 VA mental examination.  
That report reflects a thorough examination of the veteran 
and review of the claims folder and pertinent records.  
However, it is a one time examination.  Moreover, it appears 
to place an emphasis on depression screening, which may not 
have always been done.  Oddly, the examiner linked the 2002 
psychiatric manifestations to the death of the veteran's son 
approximately 2 years earlier, rather than to the veteran's 
physical problems which were causing trouble at work in 2002 
and eventually led to his retirement in 2003.  The February 
2005 VA examination is equally detailed, thorough and 
supported.  It finds that while the psychiatric disability is 
mild, there are components related to the veteran's several 
service-connected physical disabilities.  In Allen v. Brown, 
7 Vet. App. 439, 448 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that any additional 
impairment of earning capacity resulting from a service-
connected condition shall be compensated.  So, while the 
disability may be mild, the components related to the 
veteran's several service-connected physical disabilities 
must be granted service connection and compensated.  In 
addition to the February 2005 VA examination report, there is 
the August 2006 opinion of a VA physician, who has been 
treating the veteran, to the effect that the veteran's 
depression is likely the result of his service-connected 
physical problems.  This is the most recent opinion.  It is 
based on several years of treating the veteran and reflects 
the most extensive and intimate knowledge of his mental 
functioning.  When the evidence is in relative equipoise, the 
benefit of the doubt goes to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  Thus, in 
this case, the Board finds that the veteran has a depressive 
disorder as the result of his service-connected physical 
disabilities.  

Evaluation of Hypertension with a History of Bradycardia and 
Tachycardia

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The service-connected hypertension (also called hypertensive 
vascular disease) with diastolic pressure predominantly 100 
or more, or with systolic pressure predominantly 160 or more, 
or if there is a history of diastolic pressure predominantly 
100 or more that requires continuous medication for control, 
the disability will be rated at 10 percent.  The next higher 
rating, 20 percent, requires diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more.  
A 40 percent rating requires hypertensive vascular disease 
with diastolic pressure predominantly 120 or more.  A 60 
percent rating requires diastolic pressure predominantly 130 
or more.  38 C.F.R. § 4.101, Diagnostic Code 7101 (2006).  

The evidence in this case includes private clinical records 
from March 1997 (blood pressures of 128/90 and 120/84) to 
December 2003 (blood pressure of 132/90).  Of the 10 blood 
pressure readings during that time, the highest diastolic 
reading was 100, recorded in February 2001 and May 2002.  The 
highest systolic reading was 146, recorded in February 2001.  
At no time was there a diastolic pressure reading of 110 or 
more, or a systolic pressure reading of 200 or more, as 
required for the next higher rating, 20 percent.  

The VA clinical records are similarly devoid of any support 
for a higher rating.  In May 2002, blood pressure was 128/76.  
In August 2006, blood pressure was 129/86.  In between, the 
highest diastolic reading was 100, in August 2004 and the 
highest systolic reading was 150 in March 2005.  At no time 
was there a diastolic pressure reading of 110 or more, or a 
systolic pressure reading of 200 or more, as required for the 
next higher rating, 20 percent.  Further, the pulse readings 
were from a low of 51, in May 2002, to a high of 88 in 
December 2005.  These readings are consistently within normal 
limits, without evidence of current bradycardia or 
tachycardia.  

The report of the July 2004 hypertension examination shows 
that the veteran reported being diagnosed with hypertension 
in service.  He also reported taking medication for it.  He 
had never been placed on treatment for bradycardia or 
tachycardia.  He had a blood pressure machine at home and it 
averaged between 125/86 and 135/96.  Examination disclosed a 
pulse of 78.  Blood pressure measurements were 160/100, 
154/100, and 152/100.  Cardiac examination revealed a regular 
rate, without murmur, rub, or gallop.  The point of maximal 
impulse was not displaced.  The precordium was not 
hyperactive.  There was no peripheral edema.  The examiner 
noted other recent blood pressure readings.  The chest X-ray 
showed the heart to be of normal size.  The electrocardiogram 
(EKG) had a normal sinus mechanism with a rate of 70.  The 
diagnosis was hypertension.  It was remarked that there was 
no evidence of bradycardia or tachycardia on the examination; 
and that there was no evidence of congestive heart failure or 
hypertensive cardiovascular disease.  

On the June 2005 VA heart examination, the veteran's blood 
pressure, at home, reportedly averaged 135/93.  He reported 
dyspnea on climbing stairs and occasional fatigue.  Pulse was 
72.  Blood pressure readings were 140/88, 130/90, and 120/84.  
His heart had a regular rate without murmur, rub, or gallop.  
The point of maximal impulse was not displaced.  The 
precordium was not hyperactive.  There was no peripheral 
edema.  The diagnoses included hypertension.  The examiner 
commented that the veteran had no evidence of congestive 
heart failure or hypertensive cardiovascular disease based on 
physical findings, chest X-ray and EKG.  He had no 
tachycardia or bradycardia on the examination or EKG.  

At his June 2005 RO hearing, the veteran testified of 
occasional symptoms including a rapid heart beat.  

Conclusion

While the veteran may feel that his service-connected 
hypertension warrants a higher rating, the objective findings 
of the trained medical personnel are significantly more 
probative in determining whether the criteria for a higher 
rating have been met.  In this case, the competent medical 
evidence shows that the service-connected disability does not 
meet the requirements for a higher rating.  There is no 
evidence of current, ratable impairment from the history of 
bradycardia (slow heart rate) and tachycardia (fast heart 
rate).  As to the hypertension itself, the blood pressure may 
occasionally be elevated.  However, the medical reports 
clearly establish that the diastolic blood pressure is not 
predominantly 110 or more, and the systolic blood pressure is 
not predominantly 200 or more.  Thus, the regulatory 
requirements for a higher rating are not met.  The medical 
reports provide a preponderance of evidence against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) has been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006).  The Board, as did the RO (see 
statement of the case dated in March 2005), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
service-connected hypertension has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a depressive disorder as secondary to 
service-connected disabilities is granted.  

A disability rating in excess of 10 percent for hypertension 
with a history of bradycardia and tachycardia is denied.  


REMAND

The most recent medical evidence pertaining to the veteran's 
right knee, dated in October 2006, indicates that he had 
surgery 3 weeks earlier and still had post-operative 
symptoms.  He was scheduled for reevaluation in 4 weeks.  A 
report of that review is not of record.  Under these 
circumstances, it is desirable to obtain current clinical 
records and have the veteran examined.  

On examination of the veteran's joints in April 2005, left 
knee flexion went to 85 degrees.  On the July 2005 VA 
examination of his joints, flexion variously went to 26, 35, 
and 14 degrees, with limitation to 12 degrees after 
repetitive motion.  The examiner commented that he was unable 
to explain the loss of flexion.  Due to the significant 
differences in examinations only a few months apart, another, 
current examination is desirable.  

The veteran's claim for a TDIU rating may be affected by the 
grant of service connection for a depressive disorder.  The 
RO should rate the depressive disorder and consider its 
impact on the TDIU claim.  Also, the evaluations of the 
veteran's knees may impact his claim for a TDIU rating.  
Therefore, the Board's review TDIU issue will be deferred 
pending further development of the knee claims and evaluation 
of the depressive disorder by the RO.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
knee and TDIU ratings are REMANDED for the following action:

1.  The veteran's VA clinical records, 
beginning with November 2006, should be 
obtained and associated with the claims 
folder.  

2.  The veteran should be scheduled for 
a VA examination of his joints.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  Any tests or studies 
deemed necessary to respond to the 
following questions should be done.  
The examiner should respond to the 
following with a complete explanation.  

a.  What is the correct current diagnosis 
for the veteran's right and left knee 
disorders?  

b.  What is the range of right and left 
knee motion, describing any limiting 
factors.  If the veteran experiences pain 
on motion, the examiner should express an 
opinion as to the credibility of the 
complaints and the specify the evidence on 
which he bases his assessment.  The doctor 
should report at what point in the range 
of motion any pain appears and how it 
affects motion.  

c.  Describe all functional loss affecting 
the knees including more movement than 
normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  

d.  After reviewing the claims folder 
and examining the veteran, the examiner 
should express an opinion as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that 
the service-connected disabilities 
prevent the veteran from engaging in 
substantially gainful employment.

3.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case (SSOC) which addresses all 
evidence associated with the claims 
file since the last statement of the 
case or SSOC.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


